DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Claims 7, 9, 11-13, 27 and 28 have been amended. Claims 2-5 and 22-26 have been canceled.  Applicant’s amendments to claim 1 are found sufficient to overcome the 112 2nd paragraph rejection is set forth in the Action dated 3/30/21. As such, this rejection is hereby withdrawn. Applicant’s amendments to claims 7, 9, 11-13, 27 and 28 are also found sufficient to overcome the issues raised in the Advisory Action dated 7/26/21. Withdrawn claims 9-14 and 22-30 in sufficient to condition to be rejoined with allowed claims 1, 6-8 and 15-21. As such, withdrawn claims 9-14 and 22-30 will be rejoined with claims 1, 6-8 and 15-21.
Election/Restrictions
2.	Claim 1, 6-8 and 15-21 directed to an allowable process. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-14 and 22-30, directed to the article made by the claimed process, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/20/18 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
3.	Claims 1, 6-21 and 27-30 are allowable over the cited prior art made of record. Specifically, the cited prior art does not teach the claimed process for preparing a pre-treated low Dk-type glass fabric for the manufacture of a circuit board.
Conclusion
 4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LYNDA SALVATORE/Primary Examiner, Art Unit 1789